March 4, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         JAMES MUSGROVE, Appellant

NO. 14-13-00039-CR                           V.

                        THE STATE OF TEXAS, Appellee
                      ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the portion of the
judgment finding guilt requiring reversal, but there was error in the judgment
finding guilt as entered, which is capable of modification by this Court. Therefore,
the judgment finding guilt is MODIFIED to reflect that appellant James Musgrove
was convicted of two third-degree felony counts of assault on a public servant. We
further find there was error in the punishment phase of the trial.
      The cause is REVERSED and REMANDED for a new trial as to
punishment on appellant’s conviction for attempted escape. The trial court shall
commence the new trial as if a finding of guilt had been returned as to the
conviction for attempted escape and proceed to the punishment stage of the trial.
We AFFIRM the remainder of the judgment.


      We further order this decision certified below for observance.